DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 16 and 18-23 in the reply filed on 6/21/2021 is acknowledged.  The traversal is on the ground(s) that he references do not disclose and would not have rendered obvious the claimed invention; as evidenced by the rejections below, this is not the case.  The common subject matter is not special if it is taught/suggested by the prior art.
	Applicant also argues that the International Searching Authority did not find a lack of unity of invention. This is not found persuasive because as the finding of unity of invention can be made at any stage in the prosecution, including, in this case, the National stage.
	Further, the search required for kit, or the method of preparing a clear binder, would not be required for the elected Group I, and would represent an additional undue burden on the Examiner if examined in the same application.
The requirement is still deemed proper and is therefore made FINAL.

Claims 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16, from which that balance of the claims depends, contain an undefined variable ”z” in formula (V).  Since the variable is undefined, the compound is undefined and the claimed chemical additive and binder containing the same are indefinite.
	Also, Claim 1 contains a period in the middle of the claim, on line 15.  Thus, it is unclear if the language following the period is to be considered part of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godivier et al. (WO 2009/150519).
	In the abstract and page 5 of the translation, Godivier et al. teach granules in cold conditions obtained from an emulation of a clear synthetic binder comprising several chemical additives that meet 
	It is noted that applicants expression "clear binder that is solid under cold conditions and in divided form" is interpreted to mean a clear binder that is solid at ambient temperature and that is in the form of solid particles/units, such as pellets or blocks, as defined in ¶ 39 of the present specifications.
	It is also noted that the chemical additive can be “an organic compound” according to claim 1.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)are met.

Claim(s) 16 and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivier (FR 2765229).
	In the abstract and page 5, lines 20-23 and Example 1 of the translation, Olivier teaches clear binders in divided for at ambient temperature comprising several chemical additives that meet the present requirements of a chemical additive, including up to 5 parts of a petroleum oil, or 1.5 parts of an animal fatty acid (low molecular weight compounds), as well as other copolymers. 
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)are met.

Claim(s) 16 and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beritzki et al. (EP 690102).
	In the abstract, Beritzki et al. teach clear binders in divided for at ambient temperature comprising  2% wax additive that meets the present requirements of a chemical additive, including (low molecular weight compounds), as well as styrene-butadiene copolymer. 
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)are met.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE